                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

   CHRISTOPHER LOGAN JETT,                        )
                                                  )
               Plaintiff,                         )
                                                  )
   v.                                             )           No.     3:20-CV-365-DCLC-HBG
                                                  )
   ANDERSON COUNTY, TN,                           )
   RIDGEVIEW MENTAL HEALTH                        )
   SERVICES, and JAMES LANDRY,                    )
                                                  )
               Defendants.                        )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith:

        1. Plaintiff’s motion for default judgment [Doc. 40] is DENIED;’

        2. This action is DISMISSED for want of jurisdiction;

        3. Defendants Landry and Ridgeview’s joint motion to dismiss and/or for summary
           judgment [Doc. 33] is DENIED as moot;

        4. Because the Court has CERTIFIED in the memorandum opinion that any appeal from
           this order would not be taken in good faith, should Plaintiff file a notice of appeal, he
           is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.
           App. P. 24; and

        5. The Clerk is DIRECTED to close the file.

        SO ORDERED.

        E N T E R:

                                                      s/Clifton L. Corker
                                                      United States District Judge

   ENTERED AS A JUDGMENT
     s/ John L. Medearis
     CLERK OF COURT




Case 3:20-cv-00365-DCLC-HBG Document 46 Filed 01/15/21 Page 1 of 1 PageID #: 187
